Detailed Office Action
The communication dated 1/26/2022 has been entered and fully considered.
Claims 5 and 15-18 have been canceled.  Claims 1, 6-9, and 11 have been amended.  Claims 1-4 and 6-14 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of amendment the rejections towards TALON as a primary reference have been withdrawn.
SEARS reference
Applicant argues that SEARS only determines the amount of remaining aerosol precursor composition (aerosol generating material).  The applicant argues that SEARS is silent to determine the number of puffs.
	In paragraph [0069] SEARS explicitly states that the number of remaining puffs is disclosed.  SEARS later in paragraph [0089] discloses how this is calculated.
Applicant argues that although SEARS discloses the amount of puffs reaming in paragraph [0069].  SEARS does not disclose how this is calculated.
	In response SEARS states calculating the duration/volume and number of puffs [0089].     Each of these are puff characteristics according to instant claim 4.  Notably, the applicant’s claim gives no algorithm or detailed teaching of how the puff number is calculated.  Further of note the applicant’s own algorithm would fail to be accurate as only one of duration, strength, and number of puffs would not be sufficient information.
Applicant argues that even if SEARS discloses determining a remaining number of puffs it does not calculate this based on a characteristic of the detected puff.
	SEARS discloses the duration and volume of the puff [0089] which is a characteristic of the puff.
Furthermore, the applicant’s own claims read on a simple puff counting scheme wherein there is a starting amount of puffs and then each puff subtracts off one puff.  In instant claim 4 the applicant states that “number of puffs” is a puff characteristic data.

Applicant argues against HENRY in view of COHEN
Applicant argues that COHEN is silent to how to determine the number of doses.  Applicant further argues even in COHEN did it is not based on a characteristic of a puff.
In response HNERY discloses measuring the total number of puffs, interval between puffs, and puff force [0076]; these puff characteristics are used to determine the amount of aerosol remaining [0065].  Therefore HENRY teaches determining an aerosol amount.  As stated in the rejection COHEN is used for the teaching of determining puff remaining instead of aerosol remaining.   The Examiner gave the example of a car with a half tank of gas (aerosol remaining) vs 150 miles of range remaining from the aerosol remaining.
Notably, the applicant’s claim gives no algorithm or detailed teaching of how the puff number is calculated.  Furthermore, the applicant’s own claims read on a simple puff counting scheme wherein there is a starting amount of puffs and then each puff subtracts off one puff.  In instant claim 4 the applicant states that “number of puffs” is a puff characteristic data.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/942,221 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘221 application claims narrower subject matter than the broad instant claims.  The ‘211 application claims sensors, controller, and outputs for an aerosol generating device [copending claim 1].  Claims 2-14 see copending claims 2-14, respectively.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4 and 6-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/498,977 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘997 application claims sensors and controllers for detecting puffing in an aerosol device [copending claim 1-3].  The ‘997 further discloses outputting by the controller to a display [copending claim 7]
Claims 1-4 and 6-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/533,836(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘997 application claims sensors and controllers for detecting puffing in an aerosol device [copending claim 1-3].  The ‘997 further discloses outputting by the controller to a display [copending claim 7]
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0096781 SEARS et al., hereinafter SEARS
As for claims 1, 3, 4, 6, 11 and 13, SEARS discloses an electronic cigarette [abstract] with a controller (520), heater (560), a puff sensor (530), and indicators (580) [0087, Figure 5] SEARS discloses that measuring the intensity of a puff can affect the intensity of indicators (580) [0087].
SEARS can indicate the amount of puffs remaining [0069] by calculating the duration/volume, and number of puffs [0089].  SEARS discloses the controller can determine battery charge [0028]
As for claims 7 and 9, SEARS discloses using sound indicators for output [0038].  Sound is of course a vibration.
As for claim 8, SEARS can output a low amount of remaining liquid by indicators (580) [0089]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0257445 HENRY et al., hereinafter HENRY in view of U.S. 2011/0036346 COHEN et al. hereinafter COHEN.
As for claims 1, 4, 6-9 and 11, HENRY discloses an aerosol delivery device [abstract].  The device has a battery (110), a heater (134), a sensor (108), a microcontroller (106), and an output unit (indicators 112 and/or haptic 101 [0030. 0032, 0057].
HENRY uses the sensor (108) to detect a user’s puff [0058].  HENRY discloses controlling an output unit (i.e. LED lights) based on the puff data [0057] including aerosol remaining.
HENRY discloses that the output device including LED lights can out put the amount of aerosol precursor remaining by light brightness level (i.e. intensity) [0065]. HENRY also discloses the use of a vibratory motor (haptic feedback component) [0057 can provide feedback for the amount of aerosol precursor remaining [0057].  Finally, HARRY discloses a speaker for providing feedback to the amount of aerosol precursor remaining [0057].  A speaker provides sound.
Although HENRY discloses the amount of aerosol precursor remaining this is not necessarily the amount of puffs remaining (i.e. could say 50% full instead of 50 puffs left).
COHEN discloses an aerosol device with a puff sensor [0031, 0035 “pressure transducer”] and display [0048].  COHEN discloses that the system can determine the amount of dosages (puffs [0039]) that have occurred and the number of dosages (puffs) remaining [0048].  
At the time of the invention it would be obvious to transmit the information regarding aerosol precursor remaining of HENRY as total puffs remaining as discloses in COHEN.  At the time of the invention it would be obvious to the person of ordinary substitute disclosing an amount of aerosol precursor remaining for a specific amount of puffs remaining.  The person of ordinary skill in the art would be motivated to do so as puffs remaining is a more useful information than aerosol precursor remaining (similar to 150 miles of range remaining in a car vs a half full tank).  The person of ordinary skill in the art would expect success as HENRY has the puff sensor for both determining puff count and strength.
In addition to the above as for claim 11, HENRY discloses the amount of remaining battery power [0065].  HENRY discloses measuring the total number of puffs, interval between puffs, and puff force [0076]; these puff characteristics are used to determine the amount of aerosol remaining [0065].  As combined with COHEN aerosol remaining can be converted into puffs remaining. 
As for claim 3, HENRY discloses that the puff sensor can measure pressure or air flow change (i.e. flux) [0058].
As for claim 4 and 13, HENRY discloses measuring the total number of puffs, interval between puffs, and puff force [0076].  This measurement is used to indicate remaining aerosol precursor [0065].
As for claim 14, HENRY discloses providing an indication in response to a sequence of puffs within a specified time interval [0079].

Claims 2, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HENRY and COHEN as applied to claim 1 above, and further in view of U.S. 2014/0345633 TALON et al., hereinafter TALON.
As for claims 2 and 12, HENY and COHEN teach the features as per above.  HENRY and COHEN fail to disclose a temperature sensor that detects a user puff.  TALON disclose a control unit (52) which has a sensor for detecting temperature changes to the heater element [0105].  TALON discloses a temperature sensor which detects the rate of change of temperature that allows for a puff detection [0044, 0105].  The puff information be outputted to a display [0005 and 0012].
At the time of the invention it would be obvious to the person of ordinary skill in the art to add the puff detection system based on temperature of TALON to the e-cigarette of HENRY and COHEN.
The person of ordinary skill in the art would be motivated to do so by TALON who states that this temperature data in addition to other puff characteristic (like puff number and puff volume which are measured in HENRY) can be used to further enhance the understanding of the user use of the vaporization device [0129].  This allows to better determine the actual amount of deliverable inhaled.  Measuring volume, number of puffs and duration will not give the full picture of evaporation of deliverables because temperature differences will affect the amount supplied.
As for claim 10, TALON controls the heater unit temperature [0003, 0062].  The heater temperature is directly related to the casing temperature.  Therefore controlling the heater temperature effects the casing temperature.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HENRY, COHEN, and TALON in view of U.S. 2007/0045288 NELSON, hereinafter NELSON
As for claim 10, the Examiner argued that the casing temperature was inherently controlled by controlling the heater temperature in the combination of HENRY, COHEN, and TALON.  In the alternative, NELSON suggests preventing energy transfer to the heater if the housing temperature exceeds a predetermined temperature [claim 21].  The person of ordinary skill in the art would be motivated to add this feature for safety concerns by NELSON [0090]; for example burning your hand holding the unit because of high temperature.
As for claim 12, TALON teaches the features as per above including recording temperature data [0017].  It is not clear if this temperature data is displayed.
NELSON discloses an inhaler unit [abstract].  NELSON discloses the unit has a heater (152).  NELSON discloses the unit has a controller (on circuit board 132) for monitoring temperature sensors [0060, 0066].  NELSON discloses that the monitored temperature can be displayed on an output device display (114) [0085].
At the time of the invention it would be obvious to output the measured temperature of TALON to a display NELSON.  The person of ordinary skill in the art would be motivated to do so determine if the device has reached the desired set point temperature.  It would also be useful to provide the user with information that a temperature is too hot [0035].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748